Citation Nr: 0821324	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO. 05-16 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)
Regional Office and Insurance Center (RO&IC) in 
Philadelphia, Pennsylvania

THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD), effective June 26, 
2002.

2. Entitlement to a rating in excess of 70 percent for PTSD, 
effective June 14, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from October 1967 to 
October 1969. He had service in the Republic of Vietnam from 
March 1968 to March 1969, where his awards and decorations 
included the Combat Infantryman Badge, Bronze Star Medal with 
V device, and Army Commendation Medal with V device.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from and RO&IC rating decision, dated in January 2004.

In January 2004, the RO&IC granted the veteran's claim of 
entitlement to service connection for PTSD and assigned a 30 
percent rating, effective June 26, 2002. The veteran 
disagreed with that rating, and this appeal ensued. 

In July 2005, the RO&IC raised the veteran's rating for PTSD 
to 70 percent, effective June 14, 2005. However, that was not 
a full grant of benefits, and the veteran did not indicate 
that he wished to withdraw his appeal. Therefore, the Board 
has jurisdiction over the claim for an increased rating for 
PTSD. 38 U.S.C.A. § 7104(a) (West 2002 and Supp. 2007); 
38 C.F.R. § 20.101 (2007). 

The appeal is REMANDED to the RO&IC via the Appeals 
Management Center (AMC), in Washington, DC. VA will notify 
the veteran if further action is required.


REMAND

The veteran seeks entitlement to an increased rating for 
PTSD.

After reviewing the claims file, the Board finds that there 
are procedural deficits with respect to the development of 
the veteran's claim, as well as outstanding evidence 
reflecting the veteran's treatment by VA. In this regard, the 
Board notes that during the pendency of the appeal, the 
veteran's claims file was lost and had to be rebuilt. In any 
event, the resolution of the procedural deficits and the 
acquisition of the noted evidence could have an impact on the 
appeal. Therefore, additional development of the record is 
warranted prior to further consideration by the Board.

Where an increase in the level of a service-connected 
disability is at issue, the primary concern is the present 
level of disability. Francisco v. Brown, 7 Vet. App. 55 
(1994). However, a veteran may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made. Hart v. Mansfield, 
21 Vet. App. 505 (2007). Cf. Fenderson v. West, 12 Vet. App. 
119 (1999) (When service connection is granted and an initial 
rating award is at issue separate ratings can be assigned for 
separate periods from the time service connection became 
effective.). 

VA has a statutory duty to assist the veteran in the 
development of his claims. 38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159. Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to advise a veteran of the information and evidence 
not of record that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103; 38 CFR § 3.159(b)(1). 

After the veteran's case was transferred to the Board, the 
United States Court of Veterans Appeals (Court) held that the 
foregoing requirements applied to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Following the transfer of the veteran's case to the Board, 
the Court also delineated VA's duties to notify the veteran 
of the information and evidence necessary to substantiate 
increased rating claims. The Court held that in order to 
establish an increased rating for his service-connected 
disabilities, the evidence had to show that such disabilities 
had worsened and the manner in which such worsening had 
affected the veteran's employment and daily life. 38 U.S.C.A. 
§ 5103(a); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008). 
Such notice had to include, but was not limited to, examples 
of the types of medical and lay evidence that the veteran 
could submit (or ask VA to obtain) that were relevant to 
establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability. Id.

Since the foregoing decisions were issued after the veteran's 
case was transferred to the Board, the RO&IC has not had an 
opportunity to provide the requisite notice or assistance in 
developing the veteran's claims for increased ratings PTSD. 

With respect to the evidentiary deficits in the record, the 
veteran reports that he has been receiving treatment at the 
Philadelphia VA Medical Center (MC) since February or March 
2003. In a VA outpatient record, dated in March 2003, it was 
noted that on March 12, 2003, the veteran was scheduled to 
have an intake evaluation at the Mental Health Clinic. 

Statements of Medical Care Cost Recovery Account Activity 
show that the veteran was treated at the Philadelphia VAMC 
through at least December 2003. Although the disability(s) 
for which he was treated was not specified, it was noted that 
during such care, he had been prescribed various psychotropic 
medications, including quetiapine and clonazepam. 

In various statements, such as VA Form 21-4138, dated in 
March 2004, the veteran reported that he was receiving 
treatment in the Mental Health Unit and identified his health 
care providers at the Philadelphia VAMC. 

In his substantive appeal, VA Form 9, dated in May 2005, the 
veteran also reported that he had been accepted to the PTSD 
program at the VAMC in Coatesville, Pennsylvania. 

Despite the specific information provided by the veteran, 
attempts by the RO&IC, such as that in July 2004, to obtain 
the indicated records have met with negative results. 

In June 2005, the veteran underwent a VA psychiatric 
examination. It was noted that he was enrolled in Behavioral 
Health Clinic at the Philadelphia VAMC. His VA health care 
providers were identified, and it was noted that he saw his 
therapist every two weeks and his psychiatrist every 30 days. 
To date, the records of that treatment have not been 
associated with the claims folder.

Following the rating action in July 2005, the RO&IC informed 
the veteran that if he was too disabled to work because of 
service-connected disabilities, he could be entitled to 
service-connected disability benefits at the 100 percent 
rate. The RO&IC further informed the veteran that if he 
believed that to be the case, he could complete and return 
the enclosed VA Form 21-8940, "Veteran Application for 
Increased Compensation Based on Unemployability". To date, 
however, he has not returned that form.

In light of the foregoing, additional development of the 
record is warranted prior to further consideration by the 
Board. Accordingly, the case is REMANDED for the following 
actions:

1. Notify the veteran of VA's duties to 
assist him in the development of his 
claim of entitlement to an initial rating 
in excess of 30 percent for PTSD, 
effective June 26, 2002, as well as his 
claim of entitlement to a rating in 
excess of 70 percent for PTSD, effective 
June 14, 2005. 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159. 

Such notice must include, but is not 
limited to, all five elements of a 
service connection claim: veteran status, 
existence of a disability, a connection 
between the veteran's service and the 
disability, degree of disability, and 
effective date of the disability. 
Dingess. 

Inform the veteran that he must submit 
evidence that his PTSD has worsened and 
the manner in which such worsening had 
affected the veteran's employment and 
daily life. 38 U.S.C.A. § 5103(a); 
Vazquez-Flores. Also inform him of the 
types of medical and lay evidence that he 
could submit (or ask VA to obtain) that 
are relevant to establishing entitlement 
to increased compensation. Such evidence 
may include, but is not limited to, 
competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability. 
Id.

3. Request the records of the veteran's 
treatment since January 2003 at the 
Philadelphia and Coatesville VAMC's. Such 
records must be requested directly from 
each VAMC and should include, but are not 
limited to, records of counseling 
sessions, discharge summaries, 
consultation reports, X-ray reports, 
laboratory studies, daily clinical 
records, doctor's notes, nurse's notes, 
and prescription records. Also request 
that the veteran provide any such records 
he may have in his possession. 

A failure to respond or a negative reply 
to any request must be noted in writing 
and associated with the claims folder.

Efforts to obtain the foregoing records 
must continue until it is determined that 
they do not exist or that further 
attempts to obtain them would be futile. 
The non-existence or unavailability of 
such records must be verified by each 
Federal department or agency from whom 
they are sought. 38 U.S.C.A. § 5103A(b); 
38 C.F.R. § 3.159(c)(2).

3. When the actions requested in parts 1 
and 2 have been completed, undertake any 
other necessary development, such as the 
scheduling of any indicated VA 
examinations, if deemed by the RO&IC/AMC 
to be appropriate under the law. Then 
readjudicate the issues of entitlement to 
an initial rating in excess of 30 percent 
for PTSD, effective June 26, 2002, as 
well as the claim of entitlement to a 
rating in excess of 70 percent for PTSD, 
effective June 14, 2005. In so doing, 
consider the possibility of assigning 
different levels of compensation for 
different periods of time. Hart v. 
Mansfield, 21 Vet. App. 505 (2007); 
Fenderson v. West, 12 Vet. App. 119 
(1999).

If the benefits sought on appeal are not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
a Supplemental Statement of the Case and 
afforded an opportunity to respond. 
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue. 

The RO&IC/AMC and the veteran are advised that the Board is 
obligated by law to ensure that the RO&IC/AMC complies with 
its directives, as well as those of the appellate courts. It 
has been held that compliance by the Board or the RO&IC/AMC 
is neither optional nor discretionary. Where the remand 
orders of the Board or the Courts are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

While no action is required of the veteran until further 
notice is obtained, the Board takes this opportunity to 
advise the veteran that the conduct of the efforts as 
directed in this remand, as well as any other development 
directed by the RO&IC/AMC, is necessary for a comprehensive 
and correct adjudication of his unresolved claims. 

The veteran is advised that it is his responsibility to 
report for any examinations and to cooperate in the 
development of the claim. The consequences for failure to 
report for a VA examination without good cause may include 
denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2007). In the 
event that the veteran does not report for an examination, 
documentation should be obtained which shows that notice 
scheduling the examination was sent to the last known 
address. It should also be indicated whether any notice that 
was sent was returned as undeliverable.

The veteran need take no action unless he is notified to do 
so. However, it must be emphasized that he has the right to 
submit any additional evidence and/or argument on the matters 
the Board has remanded to the RO&IC/AMC. Kutscherousky v. 
West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).

